Gorrín, S.
Neither party seems to have had a very strict regard to the provisions of section 2722 (formerly 2717 and 2718) of the Code in preparing the petition and answer. Each of the petitioners, however, states his and her claim at $9,000. The answer, in effect, sets forth facts calculated to show that it is doubtful whether the petitioners’ claims are valid and legal to the extent claimed, and also substantially denying their validity or legality as a whole. The facts gathered from the petition show that the personal estate was valued at $27,906.43
Debts and expenses, estimated, at...... $7,500
Paid on account of petitioners’ legacies. . 5,000
-— 12,500.00
Leaving the residue, from inventory, at....... $15,406.43
One-half of which is.................. 7,703.21 ■or $1,296.79 less than is claimed by each. This deficiency is sought to be supplied by taking the necessary amounts from the *30proceeds of the sale of the real estate, which it is claimed will be legal assets when the actual conversion shall have been effected, which' has not as yet been done, and -which proceeds will be equally liable with the residue of the personal estate for the payment of debts and expenses of administration. The effect of making the decree for the payment to each petitioner of the sum now asked would be to relieve the strictly personal estate from its liability to- the extent of about $2,600, and shift it to the proceeds of the sale of the real estate. Can this be done in this case ?
Ordinarily, the rule is ■ well established that an equitable conversion of realty into personalty takes .effect at the. death of the testator, and the proceeds are to be regarded as money from that period, and, where no other direction for their disposition is given, may be applied to the payment .of debts and expenses of administration, the same as if they had been money in hand at the time of his death.
But where real estate is directed to be sold only for a certain purpose it is converted only for the purpose of the will, and that a devise for such a purpose, i. e., the payment of certain legacies, does not throw open the fund to simple contract creditors, where there is sufficient personal property to pay the debts. Gibbs v. Ougier, 12 Ves. 413. So, where a devisor directs, his land to be sold, and the produce divided between A. and B., the" obvious purpose of the testator is, that there shall be a sale for the convenience of division; and A. and B. take their several interests in money and not land. Bogert v. Hertell, 4 Hill, 492, citing Smith v. Claxton, 4 Mad. 484. To hold otherwise would be to ignore and subvert the expressed intention of the testatrix.
This is the sole question discussed in the brief submitted.
These principles of the law on the subject are not here stated for the purpose of a decision of the question, but in order to show that there is some matter I cannot now try, as well as to show that it is not proved to my satisfaction that there is money or other personal property of the estate, applicable to the pay*31ment or satisfaction of the petitioners’ claims, which may be so applied without injuriously affecting the rights of others entitled to priority or equality of payment or satisfaction. See Matter of Hedding M. E. Ch., 35 Hun, 315.
Some of the debts and the expenses of administration, it is understood, have not been fully paid, and the decree asked for would thus injuriously affect the rights of others entitled to priority of payment.
There seems to be no provision in the section for the payment of a part of the claim except where there is not sufficient funds of the estate to pay all, and there has to be an abatement of legacies or a pro rata, share of the debts fixed, in which cases the decree may direct payment of their just proportional parts where the facts are agreed upon, but where they are in dispute they could only be ascertained on an accounting, which cannot be had in this proceeding. Matter of Hedding M. E. Ch., 35 Hun, 315. A “ just proportional part ” cannot be -arrived at by mere approximation, estimate, guess-work. However, that is not this case. The claim is for $9,000 by each, and there is not sufficient money to pay them without resort to the proceeds of the sale of the realty, and I am not satisfied that such resort can be had, and, therefore, the petition must be- dismissed, without prejudice to an action or an accounting in behalf of the petitioners. Such an accounting, if desired, may be at once had on application therefor.
Decreed accordingly.